 176319 NLRB No. 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We grant the General Counsel's request to strike from the Re-spondent's brief evidence not contained in the record, pursuant to
Sec. 102.46 of the Board's Rules and Regulations.2We deny, on the merits, the Charging Party's exception to thejudge's failure to require that the remedial notice be mailed to em-
ployees.The Riverboat Hotel and International Union ofOperating Engineers, Stationary Engineers,
Local 39, AFL±CIO. Case 32±CA±14418September 29, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn May 18, 1995, Administrative Law Judge Fred-erick C. Herzog issued a bench decision and on June
8, 1995, he issued the attached bench decision and
supplement, order correcting transcript, and certifi-
cation. The Respondent filed exceptions and a support-
ing brief, the Charging Party filed a cross-exception,
and the General Counsel and the Respondent filed an-
swering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs1and hasdecided to affirm the judge's rulings, findings, and
conclusions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, the Riverboat Hotel, Reno,
Nevada, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.George Velasteagui, Esq., for the General Counsel.Gregory Kamer, Esq. (Kamer & Ricciardi), of Las Vegas,Nevada, for the Respondent.Bill Sokol, Esq. (Van Bourg, Weinberg, Roger & Rosenfeld),of Oakland, California, for the Charging Party.BENCH DECISION AND SUPPLEMENT, ORDERCORRECTING TRANSCRIPT, ANDCERTIFICATIONFREDERICKC. HERZOG, Administrative Law Judge. Thismatter was heard before me in Reno, Nevada, on May 18,
1995. At the close of the hearing, I delivered a bench deci-
sion, pursuant to Section 102.35(a)(10) of the Board's Rules
and Regulations, which found that the Respondent has en-
gaged in certain unfair labor practicesThe portion of the trial transcript which contains my benchdecision, including my Findings of Fact, Conclusions of
Law, Order and Notice to Employees, is attached hereto as
Appendix A. Also attached, as Appendix B [omitted frompublication], Appendix C, and Appendix D, respectively, aremy order correcting transcript, my supplement to bench deci-
sion, and the revised Notice to Employees, all of even date.In accordance with Section 102.45 of the Board's Rulesand Regulations, I certify the accuracy of the pertinent por-
tion of the trial transcript and that the transcript pages con-
stitute my decision here.APPENDIX A[Excerpts from the transcript.]Page 138 at line 18 through page 145 at line 24:18At this time I will be issuing a bench decision pursuant

19 to Section 102.35(b)(10) of the Board's rules and
20 regulations.
21I will receive a transcribe of this case, as is usual,

22 ten days after this trial closes. At that time I will
23 certify those pages of the transcript which contain my
24 decision which I am announcing at this time and I will issue
25 an order then which contains the notice in written form.1391Obviously just to read the notice is not going to help

2 you very much. So there will be a notice at that time that
3 will be attached to the certification. And if I find that
4 there are some other matters that I have overlooked or which
5 should appropriately be covered or have neglected to set
6 forth as a finding of fact and conclusion of law I'll
7 include those. That doesn't mean I'm going to change my
8 decision. I'm confident of the decision that I have reached
9 in this case. But it does mean that if there is something
10 that I've left out I will include it at that time.
11Now, the complaint here has two allegations of

12 violations. The first is that respondent at material times
13 preceding the issuance of the complaint here maintained and
14 enforced a set of employee rules embodied in the employee
15 operation handbook, also known as the handbook, governing the
16 employees' conduct. Among those rules was a rule entitled
17 the ``No Solicitation Rule.''
18As the parties have correctly identified and have

19 stipulated in the record, the rule which is set forth in the
20 complaint, and which is also set forth in Joint Exhibit 1,
21 is illegal on its face. The reason for the illegality is
22 that under the law employees have a right to communicate
23 with one another concerning their views with respect to any
24 number of things, but the one with which we're particularly
25 concerned with in this particular case is their views about1401 whether it's a good idea or a bad idea or a neutral idea to
2 have a union or whether to engage in or join with one
3 another in some activity for mutual aid or protection.
4The Supreme Court has decided many, many years ago that

5 there is no more appropriate place for the exchange of those
6 ideas about what the work place shall be than in the work
7 place itself. Where else would employees more naturally
8 speak to one another about what's to be done in the work
9 place than at the work place?
10That generally goes back to a case called Republic

11 Aviation, but there's any number of cases that have been
12 decided since then, and the line of cases we were talking
13 about earlier today, including TRW and Our Way and cases
14 that I will supply the citations for at the time I issue my
15 certification, in general language provides that if an
16 employer makes a rule and applies it to employees so that it
17 forbids employees from engaging in such interaction and the
18 rule is so broad as to prohibit that interaction, that rule
19 is presumptively invalid on its face.
20As the counsel for both sides have conceded here, this

21 Ðthe written wording of this rule obviously falls within22 that prohibition. You can't have a rule that is this broad,
23 as was done up until this past December.
24Now, counsel for respondent urges me to find that the

25 rule, if it was defective, became appropriate and lawfulVerDate 12-JAN-9913:20 Jul 28, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31930apps04PsN: apps04
 177RIVERBOAT HOTEL1411 following the time when it was amended in December 1994.2 And I do find, as a matter of fact, that the rule, in fact,
3 was amended at that time. However, I do not find that the
4 rule was amended in such a way as to obviate the necessity
5 for a remedy, unlike the decisions in some of the cases that
6 were cited to me here and which I mentioned earlier, such as
7 Broyhill, such as Kawasaki Motors, again, cases that I will
8 cite theÐgive the full citations when I issue my
9 certification.
10The Board requires that if employees are truly to be

11 assured of their rights under the Act they have to be given
12 some assurance that an employer recognizes that there has
13 been a violation of those rights and they have to be given
14 some assurance against future violations of the Act. Here
15 the notice merely recites what the new rule does. It
16 doesn't say a thing about any employer recognizing that a
17 violation of employee rights had occurred or giving the
18 employees any assurance against its recurrence.
19So I do not find that the employer's argument whichÐ

20 laudable as it may beÐand I do applaud any employer that
21 seeks to rectify any violation of the Act that it comes
22 upon. I'm sure Mr. Velastegui will join with me in this,
23 that when an employer attempts to write something that's to
24 be applauded. But from a technical standpoint I have to
25 tell you that you didn't go far enough and you didn't give1421 employees sufficient assurance.
2So I'm going to require the employer to post a notice to

3 its employees saying that it will revoke and rescind the
4 rule which it has already revoked and rescinded, but I'm
5 going to require that so that the employees may have an
6 assurance when the notice goes on the bulletin board that
7 their rights are protected and they understand whereby the
8 whole thing came about that their rights got protected and
9 how it happened and assurance that it will never happen
10 again because now the U.S. government will do something
11 about it if it does happen again.
12Now, that's essentially my decision with respect to the

13 solicitation issue.
14The second issue is toÐis as to whether or not a

15 threat was made, because that's essentially what the
16 statement about the divorce amounts to.
17Mr. Stephens has testified here that while he worked at

18 the Riverboat, and shortly after the election here, that Mr.
19 Marlin, an admitted supervisor and management official of
20 the respondent, made a statement to him along the lines of
21 Ðthat indicated that Mr. Marlin thought of the results of
22 the election, which the union had won by a vote of eight to
23 two in a ten-person unit, as indicating that the employees
24 had chosen to put themselves in a different place from the
25 employer, that isÐthe euphemism was used, ``Get a1431 divorce,'' and that thereafter the employees had better watch
2 themselves because the employer's agents would be watching
3 on the employer's behalf.
4Now, you should understand that it is illegal for an

5 employer's agents to engage in that sort of activity. An
6 employer which starts engaging in activity ofÐthe
7 activity of watchful waiting, waiting for an employee to
8 slip up, make the slightest violation of company policy or
9 rules just to give an employer an excuse to take retribution
10 action against the employee, has violated the law.
11The employerÐthat's one of the worst things that an

12 employer could do under the National Labor Relations Act,
13 and if they do it they will be severely sanctioned for it
14 and if they don't do it but merely threaten to do it they
15 will be sanctioned. You can cite cases such as Lipman
16 Brothers at 355 Federal 2nd, page 15, local citation 21.
17 That's a First Circuit case of 1966.
18But here theÐso there's no question in my mind that

19 had thatÐthat if that statement was made by Mr. Marlin to20 Mr. Stephens and others, such as Mr. Cibula, Mr. Young and21 someone named Jerry, that that would constitute a violation.
22 So the only question that I have to decide about that
23 statement is did it occur. And the only way I can decide
24 whether or not it occurred is to determine which version of
25 the testimony I credit.1441Mr. Stephens' version of that testimony has already been

2 recited by me. Mr. Cibula has come up and I think credibly
3 testified that there was no such conversation, and obviously
4 therefore that he can't recall something that didn't happen.
5 Mr. LeJeune testified essentially to the same thing.
6To be sure, there are certain factors that go to

7 weighing the credibility of these witnesses and may affect
8 or demonstrate some bias on the parts of witnesses. For
9 example, Mr. Stephens has been discharged. Normally that's
10 one thing we would take into account, and I do take it into
11 account here in weighing his credibility. Normally people
12 who are discharged have less than tender feelings toward
13 those who have discharged them, whether they think it's
14 right or wrong. Mr. Stephens, to his credit, candidly
15 confessed that he doesn't think it's right that he got
16 discharged.
17Additionally, I notice that Mr. Cibula and Mr. LeJeune

18 both were free to admit that they're being paid for their
19 time here, both admit that they're still on the payroll.
20 Those are factors which all weigh in favor of lessened
21 credibility when they're testifying on behalf of an
22 employer.
23But nonetheless I must say that the thing that has

24 caused me to reach the conclusion that I have here, and it's
25 because I have to reach a conclusionÐI can only reach a1451 credibility determination that favors one or the other in
2 such a clearcut and simple fact pattern as this. I don't
3 know in my heart which of these witnesses is either truthful
4 or entirely accurate because both of those factors can be
5 involved here.
6But I have determined, because of the fact that there

7 are witnesses who were claimed to be present by the person
8 who propounded this statement, that is Mr. Stephens
9 specifically recalling that Mr. Cibula, Mr. Tim Young and
10 this other employee named Jerry would be there. In other
11 words, as I indicated, at least three other persons were
12 present. And at least one of those persons had to be, given
13 the arithmetic of the vote, one of those people had to be a
14 union adherent.
15In other words, as I see it, if thisÐin order for me

16 to credit this testimony, it would reasonably be inferred in
17 my mind that one other person would have stepped forward to
18 corroborate this testimony had it occurred, because at least
19 one of the three people there was a union adherent.
20So while I hesitate to discredit people, and I certainly

21 don't want to be understood as calling anyone a liar, I have
22 determined to discredit the testimony of Mr. Stephens in
23 this regard and to dismiss that allegation of the complaint.
24 That concludes my decision....And page 148 at lines 3 through 13:3JUDGEHERZOG: Oh. Let me put it this way, I apologize4 if that was unclear, but myÐthe extent of my ruling is
5 this. They're goingÐthe employer is required to revoke
6 and rescind their outstanding no solicitation/no
7 distribution clause, their rule about that. Now, it's up to
8 them whether they want to have a policy. But when they get
9 through doing that they won't have a policy, period. It's
10 up to them whether they want to have the policy. That's an
11 entirely lawful thing for them to do to have such a policy
12 or not have one, but when they do do it they have to do it
13 lawfully....And page 165 at line 6 through page 170, at line 21:6JUDGEHERZOG: Very well. When my decision issues it7 will read as follows.VerDate 12-JAN-9913:20 Jul 28, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31930apps04PsN: apps04
 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8My conclusions of law are:
91) Respondent is an employer engaged in commerce within

10 the meaning of Section 22, 6 and 7 of the Act;
112) The union is a labor organization within the meaning

12 of Section 25 of the Act;
133) Respondent violated Section 8(a)(1) of the Act by

14 promulgating and maintaining an overly broad no
15 solicitation/no distribution rule;
164) The above unfair labor practice has an effect upon

17 commerce as defined in the Act;18And 5) Respondent did not violate the Act in any other

19 respect.
20The remedy is, having found that the respondent has

21 engaged in certain unfair labor practices, I find that it
22 must be ordered to cease and desist and to take certain
23 affirmative action designed to effectuate the policies of
24 the Act.
25Having found that respondent promulgated and maintained
1661 an overly broad no solicitation/no distribution rule, it
2 shall be required that respondent rescind the rule and
3 notify all employees of its recision.
4On the basis of the foregoing findings of fact,

5 conclusions of law and the entire record, and pursuant to
6 Section 10(c) of the Act, I issue the following order:
7The respondent, the Riverboat Hotel located in Reno,

8 Nevada, its officers, agents, successors and assigns, shall:
91) Cease and desist from a) restraining, coercing or

10 interfering with the exercise of rights guaranteed by
11 Section 7 of the Act by promulgating or publishing or
12 maintaining an overly broad rule against solicitation or
13 distribution by employees while on respondent's property; b)
14 in any like or related matter interfering with, restraining
15 or coercing employees in the exercise of the rights
16 guaranteed them by Section 7 of the Act;
172) Take the following affirmative actions necessary to

18 effectuate the policy of the Act: 1) Revoke and rescind its
19 rule and its employee operation handbook having to do with
20 solicitation and/or distribution; 2) Post at its facility in
21 Reno, Nevada, copies of the attached notice marked
22 ``Appendix D.'' Copies of the notice on forms provided by the
23 Regional Director for Region 32, after being signed by the
24 respondent's authorized representatives, shall be posted by
25 the respondent immediately upon receipt and maintained for1671 60 consecutive days in conspicuous places, including all
2 places where notices to employees are customarily posted.
3 Reasonable steps shall be taken by the respondent to ensure
4 that the notices are not altered, defaced or covered by any
5 other material; 3) Notify the Regional Director in writing
6 within 20 days from the day of this order what steps the
7 respondent has taken to comply.
8Date of my decision is May 18, 1995.

9All outstanding motions inconsistent with this order are

10 hereby denied. In the event no exceptions are filed as
11 provided by Section 102.46 of the rules and regulations of
12 the National Labor Relations Board, the findings,
13 conclusions and recommended order herein shall, as provided
14 in Section 102.48 of the rules and regulations, be adopted
15 by the Board and become its findings, conclusions and order
16 and all objections thereto shall be deemed waived for all
17 purposes.
18If this order is enforced by a judgment of the United

19 States Court of Appeals the words in the notice reading
20 ``Posted by order of the National Labor Relations Board''
21 shall read ``Posted pursuant to a judgment of the United
22 States Court of Appeals enforcing an order of the National
23 Labor Relations Board.''
24 The appendix shall read as follows:
25``Notice to employees. Posted by order of the
1681 National Labor Relations Board, an agency of the2 United States Government. The National Labor3 Relations Board has found that we violated the
4 National Labor Relations Act and has ordered us to
5 post and abide by this notice.
6``Section 7 of the Act gives employees these

7 rights: To organize; to form, join or assist in a
8 union; to bargain collectively through
9 representatives of their own choice; to act together
10 for other mutual aid or protection; and to chose not
11 to engage in any of these protective concerted
12 activities.
13``We will not promulgate or maintain a rule that

14 is illegally broad prohibiting employees from
15 engaging in solicitation or distribution at times
16 and/or at places where and when they are legally
17 permitted to engage in such activities.
18``Signed the Riverboat Hotel,'' by an authorized

19 representative and dated with a title there. ``This
20 is an official notice and must not be defaced by
21 anyone. This notice must remain posted for 6022 consecutive days from the date of posting and must
23 not be altered, defaced or covered by any other
24 material. Any questions concerning this notice or
25 compliance with its provisions may be directed to1691 the Board's offices,'' followed by the Regional
2 office's address and telephone number in Oakland,
3 California.
4That concludes my rendition of a bench decision. So

5 unless there's anything else I'll close this hearing.
6MR. VELASTEGUI: There are a couple points I'd like to7 bring up with respect to the order and conclusions of law
8 that you made, Your Honor.
9With respect to the order, since the no solicitation

10 rule is contained in an employee handbook which has been
11 distributed to employees individually throughout the years
12 since 1988, I would ask Your Honor to reconsider and make
13 part of the order an order to take the following affirmative
14 actions; that's to notify all employees individually and in
15 writing with respect to theÐeither the change of the
16 invalid no solicitation rule or of the new solicitation
17 rule.
18J
UDGEHERZOG: That motion will be denied. However, to19 the extent that it will be of assistance, I will require
20 that the notices be posted in English and in Spanish.
21M
R. VELASTEGUI: Okay. The other point I would draw22 Your Honor's attention to, and I just may have missed this
23 and you can correct me if I did, but as part of your order
24 you said would cease and desist from and then you went into
25 language about maintaining an invalid law preventing1701 solicitation of any type. Did you also mention and
2 prohibiting the distribution of literature? I didn't hear
3 the distribution aspect in your order.
4JUDGEHERZOG: Now I got to find my draft again. Hold5 on a minute.
6MR. VELASTEGUI: Sure.7 (Pause.)
8JUDGEHERZOG: Distribution was covered.9MR. VELASTEGUI: Okay. And then my last point has to do10 with the notice that needs to be posted. You included the
11 ``we will not'' paragraphs, and I would askÐ
12J
UDGEHERZOG: I inadvertently omitted the ``we will13 revoke and rescind'' language which will be in there.
14M
R. VELASTEGUI: Okay. I just wanted to make that15 clear.
16J
UDGEHERZOG: That was an oversight. And as I said,17 the reason for the certification to occur roughly ten or
18 twelve days from now is to allow me to go back over and
19 clean up such things. I won't change my decision, but if I
20 see some errors such as that I willÐof omission, I'll
21 correct it.VerDate 12-JAN-9913:20 Jul 28, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31930apps04PsN: apps04
 179RIVERBOAT HOTELAPPENDIX CSUPPLEMENT TO BENCH DECISIONFREDERICKC. HERZOG, Administrative Law Judge. Thismatter was heard before me in Reno, Nevada, on May 18,
l995. At the close of the hearing, I delivered a bench deci-
sion, pursuant to Section 102.35(a)(10) of the Board's Rules
and Regulations, which found that the Respondent has en-
gaged in certain unfair labor practices. Inadvertently, the de-
cision did not include in the Notice to Employees provision
for the Respondent's illegal no-solicitation/no-distribution
rule being revoked and rescinded. Nor did it provide for the
Notice to Employees to be signed by Respondent and posted
in both English and Spanish.Accordingly, my bench decision is corrected as follows:
1. Insert on page 13, in line 22, after the word ``notice,''the following words: ``, which shall be executed in both
English and Spanish''....2. Insert after page 15, line 17, ``WE WILL rescind andrevoke the illegal rule against solicitation contained in our
Employee Handbook.''3. As was promised the parties, at page 140, the followingcitations are provided:·Republic Aviation Corporation v. N.L.R.B., 324 U.S.793 (1945).·T.R.W. Bearings Division, a Division of T.R.W., Inc.,257 NLRB 442 (1980);·Our Way, Inc., 268 NLRB 394 (1983).APPENDIX DNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
promulgate or maintain a rule that is ille-gally broad prohibiting employees from engaging in solicita-
tion or distribution at times and/or at places where and when
they are legally permitted to engage in such activities.WEWILL
rescind and revoke the illegal rule against solici-tation contained in our employee handbook.THERIVERBOATHOTELVerDate 12-JAN-9913:20 Jul 28, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31930apps04PsN: apps04
